DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

The preliminary amendment filed on August 26, 2019 has been entered. Claims 28-47 are now pending in the application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Audio Processing for Objects within a Virtual Space or a title more indicative of the claimed subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis.

In regards to dependent claim 33, the limitation recites “the absence” in line 2, in which no previous instance of “an absence” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 46, the limitation recites “the absence” in line 2, in which no previous instance of “an absence” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 28, 33, 34, 36-41, 46, and 47 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Freeman (US 2014/0188669 A1, Hereinafter referenced “Freeman”)

1-27. (Cancelled)  


In regards to claim 28. (New) Freeman discloses an apparatus (Freeman, Abstract) comprising: 
-at least one processor (Freeman, Fig. 1; Processing device 2); 
-and at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor (Freeman, paragraph [0056]; Reference discloses the system comprises a processing device configured to implement embodiments of the present invention as discussed herein. As those skilled in the art will appreciate, the system may store a plurality of application modules (also referred to as computer programs or software) in memory, which when executed, cause the system to become configured as discussed herein), cause the apparatus to perform at least the following: 
-divide a virtual space using one or more virtual partitions that affect rendering of the virtual space to affect perception of the virtual space by a user within the virtual space (Freeman, paragraph [0037]-[0038]; Reference at [0037] discloses the image capture component of the device 4 captures an image of a scene containing a user. The tracking sensor component of the device 4 is used to track the location of one or more features in the scene. The features might for example include the user's head, one or more of his joints, or a handheld or worn trackable marker. Paragraph [0038] discloses the system is shown to comprise an imaging device 20 for capturing an image of a scene containing a user 10. A tracking device 30 is provided, in this case a depth camera, for capturing colour (image) data and depth information of the user 10….The PC processing unit 60 also receives audio clips from an audio assets database 70…. A plurality of audio clips are associated with at least some of the items, each audio clip associated with a particular item relating to a different movement speed. It will be appreciated that a given item of clothing or accessory may exhibit different sound properties (e.g. volume, pitch or other characteristic) when the user moves in a particular way or at a particular speed (interpreted as the virtual space divided onto virtual partitions affecting rendering of the space regarding the items as perception of the virtual space is affected by the different movement speeds associated with different audio clips and sound properties); 
-in response to a first action in the virtual space relative to at least a first virtual partition by a user make a first change to how at least the first virtual partition affects the virtual space perceived by the user (Freeman, paragraphs [0010] and [0028]; Reference at [0010] discloses the feature may be one or a group of node points within a skeleton model representing at least part of the user's body, and the augmented reality object may be an item of clothing superimposed over the user's body. In this case, the detected motion may comprise one or both of the rotational and linear velocity of one node point with respect to another node point. At least some of the node points may represent the user's joints. The sound may be varied in dependence on the proximity of the node point feature to another node point, or to a vector joining two node points. Paragraph [0028] discloses imaging a scene containing the user; detecting the motion of a feature within the scene; displaying an image of the scene in which an augmented reality object is superimposed; and playing a sound associated with the augmented reality object, wherein the sound is varied in accordance with the detected motion. The motion of the feature pertaining to the AR object interpreted as the first action in the virtual space relative to the virtual partitions (i.e. user’s joints) which affects the virtual space perceived by the user as the item is superimposed over the user’s body). 

In regards to claim 33. (New) Freeman discloses the apparatus of claim 28.
Freeman further discloses
-further caused to automatically undo the first change to how the first virtual partition affects the virtual space perceived by user, in the absence of continuation of the first action (Freeman, paragraph [0045]; Reference discloses it can be seen that the user has moved between the screen capture of FIG. 5A and the screen capture of FIG. 5B, particularly in relation to the user's arms. The movement amount can be used to calculate a velocity which is compared to the thresholds (e.g. indicated in Table 1) to select an appropriate audio clip for playback. This is interpreted as the movement affects changes in the virtual environment thus undoing or discontinuing a movement prevents the associated change in the virtual space).  

In regards to claim 34. (New) Freeman discloses the apparatus of claim 28.
Freeman further discloses
-further caused to, in response to a second action different to the first action, remove the effect of the first action to the first virtual partition on the virtual space perceived by user by undoing the first change to how virtual partition affects the virtual space perceived by user (Freeman, paragraphs [0028] and [0045]; Reference at [0028] discloses imaging a scene containing the user; detecting the motion of a feature within the scene; displaying an image of the scene in which an augmented reality object is superimposed; and playing a sound associated with the augmented reality object, wherein the sound is varied in accordance with the detected motion. Paragraph [0045] discloses it can be seen that the user has moved between the screen capture of FIG. 5A and the screen capture of FIG. 5B, particularly in relation to the user's arms. The movement amount can be used to calculate a velocity which is compared to the thresholds (e.g. indicated in Table 1) to select an appropriate audio clip for playback. This is interpreted as the movement affects changes in the virtual environment with respect to the superimposing of the AR object).  

In regards to claim 36. (New) Freeman discloses the apparatus of claim 28.
Freeman further discloses
-further caused to dynamically change the division of the virtual space using one or more virtual partitions that affect perception of the virtual space by a user within the virtual space (Freeman, paragraphs [0037]-[0038]; Reference discloses the image capture component of the device 4 captures an image of a scene containing a user. The tracking sensor component of the device 4 is used to track the location of one or more features in the scene. The features might for example include the user's head, one or more of his joints, or a handheld or worn trackable marker. Paragraph [0038] discloses the system is shown to comprise an imaging device 20 for capturing an image of a scene containing a user 10. A tracking device 30 is provided, in this case a depth camera, for capturing colour (image) data and depth information of the user 10….The PC processing unit 60 also receives audio clips from an audio assets database 70…. A plurality of audio clips are associated with at least some of the items, each audio clip associated with a particular item relating to a different movement speed. It will be appreciated that a given item of clothing or accessory may exhibit different sound properties (e.g. volume, pitch or other characteristic) when the user moves in a particular way or at a particular speed (interpreted as the virtual space divided onto virtual partitions affecting rendering of the space regarding the items as perception of the virtual space is affected by the different movement speeds associated with different audio clips and sound properties. The deciding of the partitions based on the tracking of one or more features in the scene).  

In regards to claim 37. (New) Freeman discloses the apparatus of claim 28.
Freeman further discloses
-further caused to determine the division of the virtual space using one or more virtual partitions that affect perception of the virtual space by a user within the virtual space, by grouping sound sources (Freeman, paragraph [0010]; Reference discloses the feature may be one or a group of node points within a skeleton model representing at least part of the user's body, and the augmented reality object may be an item of clothing superimposed over the user's body. In this case, the detected motion may comprise one or both of the rotational and linear velocity of one node point with respect to another node point. At least some of the node points may represent the user's joints. The sound may be varied in dependence on the proximity of the node point feature to another node point, or to a vector joining two node points. Group of the nodes or partitions correlation to the sound varied based on those one or group of nodes interpreted as grouped sound sources).  

In regards to claim 38. (New) Freeman discloses the apparatus of claim 37.
Freeman further discloses
-wherein the grouping of sound sources is dependent upon a relative separation between a position of the user in virtual reality and a position associated with a sound source (Freeman, paragraph [0010]; Reference discloses the feature may be one or a group of node points within a skeleton model representing at least part of the user's body, and the augmented reality object may be an item of clothing superimposed over the user's body. In this case, the detected motion may comprise one or both of the rotational and linear velocity of one node point with respect to another node point. At least some of the node points may represent the user's joints. The sound may be varied in dependence on the proximity of the node point feature to another node point, or to a vector joining two node points. The relative separation between position of user in VR and position associated with sound is interpreted as the detecting of motion based on rotational and linear velocity).  


In regards to claim 39. (New) Freeman discloses the apparatus of claim 28.
Freeman further discloses
-further caused to determine the division of the virtual space using one or more virtual partitions that affect perception of the virtual space by a user within the virtual space, by locating one or more virtual partitions in dependence upon corresponding positions, within the virtual space, of capturing devices used to capture video and/or audio content defining the virtual space (Freeman, paragraphs [0014] and [0037]; Reference at [0014] discloses a database of items of clothing and/or accessories is provided, each item having associated therewith a set of audio clips, each audio clip in the set corresponding to a different velocity, wherein the audio device is operable to select an audio clip in dependence on a correspondence between the augmented reality object and an item in the database, and in dependence on a correspondence between a detected velocity of the movement of the feature and a velocity range associated with each item in the database Paragraph [0037] discloses the tracking sensor component of the device 4 is used to track the location of one or more features in the scene. The features might for example include the user's head, one or more of his joints, or a handheld or worn trackable marker. The tracking sensor interpreted as the capture device for tracking position and defining virtual space in relation to AR objects).  

In regards to claim 40. (New) Freeman discloses the apparatus of claim 28.
Freeman further discloses
-further caused to render visual indications in the virtual space in association with the one or more virtual partitions that visually identify the one or more virtual partitions to the user in the virtual space (Freeman, paragraph [0037]; Reference discloses the image capture component of the device 4 captures an image of a scene containing a user. The tracking sensor component of the device 4 is used to track the location of one or more features in the scene. The features might for example include the user's head, one or more of his joints, or a handheld or worn trackable marker (i.e. visual indicator for delineating virtual partitions regarding the user within the virtual space)).  

In regards to claim 41. (New) Freeman discloses a method (Freeman, Abstract) comprising: 
-dividing a virtual space using one or more virtual partitions that affect rendering of the virtual space to affect perception of the virtual space by a user within the virtual space (Freeman, paragraph [0037]-[0038]; Reference at [0037] discloses the image capture component of the device 4 captures an image of a scene containing a user. The tracking sensor component of the device 4 is used to track the location of one or more features in the scene. The features might for example include the user's head, one or more of his joints, or a handheld or worn trackable marker. Paragraph [0038] discloses the system is shown to comprise an imaging device 20 for capturing an image of a scene containing a user 10. A tracking device 30 is provided, in this case a depth camera, for capturing colour (image) data and depth information of the user 10….The PC processing unit 60 also receives audio clips from an audio assets database 70…. A plurality of audio clips are associated with at least some of the items, each audio clip associated with a particular item relating to a different movement speed. It will be appreciated that a given item of clothing or accessory may exhibit different sound properties (e.g. volume, pitch or other characteristic) when the user moves in a particular way or at a particular speed (interpreted as the virtual space divided onto virtual partitions affecting rendering of the space regarding the items as perception of the virtual space is affected by the different movement speeds associated with different audio clips and sound properties);
-in response to a first action in the virtual space relative to at least a first virtual partition by a user making a first change to how at least the first virtual partition affects the virtual space perceived by the user (Freeman, paragraphs [0010] and [0028]; Reference at [0010] discloses the feature may be one or a group of node points within a skeleton model representing at least part of the user's body, and the augmented reality object may be an item of clothing superimposed over the user's body. In this case, the detected motion may comprise one or both of the rotational and linear velocity of one node point with respect to another node point. At least some of the node points may represent the user's joints. The sound may be varied in dependence on the proximity of the node point feature to another node point, or to a vector joining two node points. Paragraph [0028] discloses imaging a scene containing the user; detecting the motion of a feature within the scene; displaying an image of the scene in which an augmented reality object is superimposed; and playing a sound associated with the augmented reality object, wherein the sound is varied in accordance with the detected motion. The motion of the feature pertaining to the AR object interpreted as the first action in the virtual space relative to the virtual partitions (i.e. user’s joints) which affects the virtual space perceived by the user as the item is superimposed over the user’s body). 

In regards to claim 46. (New) Freeman discloses a method as claimed in claim 41.
Freeman further discloses
-further comprising automatically undoing the first change to how the first virtual partition affects the virtual space perceived by user, in the absence of continuation of the first action (Freeman, paragraph [0045]; Reference discloses it can be seen that the user has moved between the screen capture of FIG. 5A and the screen capture of FIG. 5B, particularly in relation to the user's arms. The movement amount can be used to calculate a velocity which is compared to the thresholds (e.g. indicated in Table 1) to select an appropriate audio clip for playback. This is interpreted as the movement affects changes in the virtual environment thus undoing or discontinuing a movement prevents the associated change in the virtual space).  

In regards to claim 47. (New) Freeman discloses a non-transitory computer readable medium comprising program instructions stored thereon (Freeman, paragraph [0056]) for performing at least the following: 
-divide a virtual space using one or more virtual partitions that affect rendering of the virtual space to affect perception of the virtual space by a user within the virtual space (Freeman, paragraph [0037]-[0038]; Reference at [0037] discloses the image capture component of the device 4 captures an image of a scene containing a user. The tracking sensor component of the device 4 is used to track the location of one or more features in the scene. The features might for example include the user's head, one or more of his joints, or a handheld or worn trackable marker. Paragraph [0038] discloses the system is shown to comprise an imaging device 20 for capturing an image of a scene containing a user 10. A tracking device 30 is provided, in this case a depth camera, for capturing colour (image) data and depth information of the user 10….The PC processing unit 60 also receives audio clips from an audio assets database 70…. A plurality of audio clips are associated with at least some of the items, each audio clip associated with a particular item relating to a different movement speed. It will be appreciated that a given item of clothing or accessory may exhibit different sound properties (e.g. volume, pitch or other characteristic) when the user moves in a particular way or at a particular speed (interpreted as the virtual space divided onto virtual partitions affecting rendering of the space regarding the items as perception of the virtual space is affected by the different movement speeds associated with different audio clips and sound properties); 
-in response to a first action in the virtual space relative to at least a first virtual partition by a user make a first change to how at least the first virtual partition affects the virtual space perceived by the user (Freeman, paragraphs [0010] and [0028]; Reference at [0010] discloses the feature may be one or a group of node points within a skeleton model representing at least part of the user's body, and the augmented reality object may be an item of clothing superimposed over the user's body. In this case, the detected motion may comprise one or both of the rotational and linear velocity of one node point with respect to another node point. At least some of the node points may represent the user's joints. The sound may be varied in dependence on the proximity of the node point feature to another node point, or to a vector joining two node points. Paragraph [0028] discloses imaging a scene containing the user; detecting the motion of a feature within the scene; displaying an image of the scene in which an augmented reality object is superimposed; and playing a sound associated with the augmented reality object, wherein the sound is varied in accordance with the detected motion. The motion of the feature pertaining to the AR object interpreted as the first action in the virtual space relative to the virtual partitions (i.e. user’s joints) which affects the virtual space perceived by the user as the item is superimposed over the user’s body). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29-32 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2014/0188669 A1) in view of Knappe (US 6,850,496 B1, hereinafter referenced “Knappe”).

In regards to claim 29. (New) Freeman discloses the apparatus of claim 28.
Freeman does not disclose but Knappe teaches
-wherein the one or more virtual partitions define a plurality of scenes demarcated at least partly by the one or more virtual partitions, wherein a scene is at least partially separated from an adjacent scene by at least one partition and wherein each scene comprises different sound objects (Knappe, Column 11, lines 21-31; Reference discloses GUI manipulations for splitting an endpoint into two sectors (i.e. virtual partitions) are shown in FIGS. 10A and 10B. In FIG. 10A, sector 122 of FIG. 7B has been split into two sectors 122 a and 122 b, with the user selecting the desired partitioning. Optionally, the user can place some user icons in one sector and some in another, as shown. Thus the user may first determine where a particular speaker's voice is coming from, place that speaker's icon at that location, and then create a sector surrounding that icon. In FIG. 10B, sector 122 a, containing the voice of “Bob”, has been shifted between sectors 124 and 126 (i.e. partially separated from adjacent scene or GUI as the different sound objects relate to the individual participants)).  
Freeman and Knappe are combinable because they are in the same field of endeavor regarding implementation of virtual interaction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR system of Freeman to include the virtual voice conferencing features of Knappe in order to provide the user with a system that allows for An augmented reality system is described for providing a user with a facility to try out virtual clothing or accessories in which sounds based on position are provided as the user’s movements are tracked.as taught by Freeman, while incorporating the virtual voice conferencing features of Knappe in order to provide voice conferencing in which a presentation can be virtually divided to identify a unique location and sound for each participant providing greater sound field presentation with respect to differentiating different sound fields, applicable to improving the sound capturing and output features as taught in Freeman’s system. 

In regards to claim 30. (New) Freeman in view of Knappe teach the apparatus of claim 29.
Freeman further discloses
-further caused to render audio associated with a current scene to the user at a greater volume than audio associated with any other scene, wherein the current scene is determined by a position of a user in the virtual space, the current scene being the scene within which the user is currently located (Freeman, paragraph [0012]; Reference discloses the volume of the sound may be higher when the angle between the first and second vectors is less than a predetermined value than when the angle between the first and second vectors is greater than the predetermined value).  

In regards to claim 31. (New) Freeman in view of Knappe teach the apparatus of claim 30.
Freeman further discloses
-further caused to render audio associated with a first scene different to the current scene to the user at an increased volume in dependence upon an increased user proximity to a virtual partition Freeman, paragraphs [0011]-[0012]; Reference at [0011] discloses a first vector may join a first node and a second node within the skeleton model and a second vector joins the second node and a third node within the skeleton model, and the detected movement may comprise a rotational velocity defined by a rate of change of the angle between the first and second vectors. Paragraph [0012] discloses the volume of the sound may be higher when the angle between the first and second vectors is less than a predetermined value than when the angle between the first and second vectors is greater than the predetermined value (i.e. increased movement regarding nodes interpreted as increased volume depending on increased proximity to virtual partition).  
Freeman does not explicitly disclose but Knappe teaches
-(partition) dividing the current scene from the first scene (Knappe, Column 11, lines 21-31; Reference discloses GUI manipulations for splitting an endpoint into two sectors (i.e. virtual partitions) are shown in FIGS. 10A and 10B. In FIG. 10A, sector 122 of FIG. 7B has been split into two sectors 122 a and 122 b, with the user selecting the desired partitioning. Optionally, the user can place some user icons in one sector and some in another, as shown. Thus the user may first determine where a particular speaker's voice is coming from, place that speaker's icon at that location, and then create a sector surrounding that icon. In FIG. 10B, sector 122 a, containing the voice of “Bob”, has been shifted between sectors 124 and 126).
Freeman and Knappe are combinable because they are in the same field of endeavor regarding implementation of virtual interaction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR system of Freeman to include the virtual voice conferencing features of Knappe in order to provide the user with a system that allows for An augmented reality system is described for providing a user with a facility to try out virtual clothing or accessories in which sounds based on position are provided as the user’s movements are tracked.as taught by Freeman, while incorporating the virtual voice conferencing features of Knappe in order to provide voice conferencing in which a presentation can be virtually divided to identify a unique location and sound for each participant providing greater sound field presentation with respect to differentiating different sound fields, applicable to improving the sound capturing and output features as taught in Freeman’s system. 

In regards to claim 32. (New) Freeman in view of Knappe teach the apparatus of claim 30.
Freeman further discloses
-further caused to control attenuation of audio associated with scenes other than the current scene during rendering of audio to the user and changing attenuation of audio associated with scenes other than the current scene in dependence upon a user relationship to the one or more virtual partitions, comprising reducing attenuation of audio associated with a first scene in dependence upon user proximity to a virtual partition Freeman paragraphs [0008] and [0038]; Reference at [0008] discloses the feature may be a trackable marker moveable by the user, and the augmented reality object may be superimposed at the position of the trackable marker…when the user moves the trackable marker, a sound associated with the augmented reality object superimposed at the position of the trackable marker will be played….at a volume which is varied in dependence on a distance between the trackable marker and the user's head. In this way, the sound may be made louder when the trackable marker (and thus the augmented reality object) are held closer to the user's head. Paragraph [0038] discloses a plurality of audio clips are associated with at least some of the items, each audio clip associated with a particular item relating to a different movement speed. It will be appreciated that a given item of clothing or accessory may exhibit different sound properties (e.g. volume, pitch or other characteristic) when the user moves in a particular way or at a particular speed….Faster movement of the arms should result in a different sound profile, for example a higher volume or increased concentration of noise. By detecting the speed at which certain features of the image move, it is possible to select an audio clip corresponding to a given amount of movement. Manipulation of volume regarding audio clips based on movement speeds interpreted as the changing of attenuation based on user proximity with virtual partitions). 
Freeman does not explicitly disclose but Knappe teaches
-(partition) dividing the current scene from the first scene (Knappe, Column 11, lines 21-31; Reference discloses GUI manipulations for splitting an endpoint into two sectors (i.e. virtual partitions) are shown in FIGS. 10A and 10B. In FIG. 10A, sector 122 of FIG. 7B has been split into two sectors 122 a and 122 b, with the user selecting the desired partitioning. Optionally, the user can place some user icons in one sector and some in another, as shown. Thus the user may first determine where a particular speaker's voice is coming from, place that speaker's icon at that location, and then create a sector surrounding that icon. In FIG. 10B, sector 122 a, containing the voice of “Bob”, has been shifted between sectors 124 and 126).
Freeman and Knappe are combinable because they are in the same field of endeavor regarding implementation of virtual interaction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR system of Freeman to include the virtual voice conferencing features of Knappe in order to provide the user with a system that allows for An augmented reality system is described for providing a user with a facility to try out virtual clothing or accessories in which sounds based on position are provided as the user’s movements are tracked.as taught by Freeman, while incorporating the virtual voice conferencing features of Knappe in order to provide voice conferencing in which a presentation can be virtually divided to identify a unique location and sound for each participant providing greater sound field presentation with respect to differentiating different sound fields, applicable to improving the sound capturing and output features as taught in Freeman’s system. 

In regards to claim 42. (New) Freeman discloses a method as claimed in claim 41.
Freeman does not explicitly disclose but Knappe teaches
-wherein the one or more virtual partitions define a plurality of scenes demarcated at least partly by the one or more virtual partitions, wherein a scene is at least partially separated from an adjacent scene by at least one partition and wherein each scene comprises different sound objects (Knappe, Column 11, lines 21-31; Reference discloses GUI manipulations for splitting an endpoint into two sectors (i.e. virtual partitions) are shown in FIGS. 10A and 10B. In FIG. 10A, sector 122 of FIG. 7B has been split into two sectors 122 a and 122 b, with the user selecting the desired partitioning. Optionally, the user can place some user icons in one sector and some in another, as shown. Thus the user may first determine where a particular speaker's voice is coming from, place that speaker's icon at that location, and then create a sector surrounding that icon. In FIG. 10B, sector 122 a, containing the voice of “Bob”, has been shifted between sectors 124 and 126 (i.e. partially separated from adjacent scene or GUI as the different sound objects relate to the individual participants)).
Freeman and Knappe are combinable because they are in the same field of endeavor regarding implementation of virtual interaction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR system of Freeman to include the virtual voice conferencing features of Knappe in order to provide the user with a system that allows for An augmented reality system is described for providing a user with a facility to try out virtual clothing or accessories in which sounds based on position are provided as the user’s movements are tracked.as taught by Freeman, while incorporating the virtual voice conferencing features of Knappe in order to provide voice conferencing in which a presentation can be virtually divided to identify a unique location and sound for each participant providing greater sound field presentation with respect to differentiating different sound fields, applicable to improving the sound capturing and output features as taught in Freeman’s system. 

In regards to claim 43. (New) Freeman in view of Knappe teach a method as claimed in claim 42.
Freeman further discloses
-comprising rendering audio associated with a current scene to the user at a greater volume than audio associated with any other scene, wherein the current scene is determined by a position of a user in the virtual space, the current scene being the scene within which the user is currently located (Freeman, paragraph [0012]; Reference discloses the volume of the sound may be higher when the angle between the first and second vectors is less than a predetermined value than when the angle between the first and second vectors is greater than the predetermined value).   

In regards to claim 44. (New) Freeman in view of Knappe teach a method as claimed in claim 43.
Freeman further discloses
-comprising rendering audio associated with a first scene different to the current scene to the user at an increased volume in dependence upon an increased user proximity to a virtual partition Freeman, paragraphs [0011]-[0012]; Reference at [0011] discloses a first vector may join a first node and a second node within the skeleton model and a second vector joins the second node and a third node within the skeleton model, and the detected movement may comprise a rotational velocity defined by a rate of change of the angle between the first and second vectors. Paragraph [0012] discloses the volume of the sound may be higher when the angle between the first and second vectors is less than a predetermined value than when the angle between the first and second vectors is greater than the predetermined value (i.e. increased movement regarding nodes interpreted as increased volume depending on increased proximity to virtual partition).  
Freeman does not explicitly disclose but Knappe teaches
-(partition) dividing the current scene from the first scene (Knappe, Column 11, lines 21-31; Reference discloses GUI manipulations for splitting an endpoint into two sectors (i.e. virtual partitions) are shown in FIGS. 10A and 10B. In FIG. 10A, sector 122 of FIG. 7B has been split into two sectors 122 a and 122 b, with the user selecting the desired partitioning. Optionally, the user can place some user icons in one sector and some in another, as shown. Thus the user may first determine where a particular speaker's voice is coming from, place that speaker's icon at that location, and then create a sector surrounding that icon. In FIG. 10B, sector 122 a, containing the voice of “Bob”, has been shifted between sectors 124 and 126).
Freeman and Knappe are combinable because they are in the same field of endeavor regarding implementation of virtual interaction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR system of Freeman to include the virtual voice conferencing features of Knappe in order to provide the user with a system that allows for An augmented reality system is described for providing a user with a facility to try out virtual clothing or accessories in which sounds based on position are provided as the user’s movements are tracked.as taught by Freeman, while incorporating the virtual voice conferencing features of Knappe in order to provide voice conferencing in which a presentation can be virtually divided to identify a unique location and sound for each participant providing greater sound field presentation with respect to differentiating different sound fields, applicable to improving the sound capturing and output features as taught in Freeman’s system. 

In regards to claim 45. (New) Freeman in view of Knappe teach a method as claimed in claim 43.
Freeman further discloses
-comprising controlling attenuation of audio associated with scenes other than the current scene during rendering of audio to the user and changing attenuation of audio associated with scenes other than the current scene in dependence upon a user relationship to the one or more virtual partitions, comprising reducing attenuation of audio associated with a first scene in dependence upon user proximity to a virtual partition Freeman paragraphs [0008] and [0038]; Reference at [0008] discloses the feature may be a trackable marker moveable by the user, and the augmented reality object may be superimposed at the position of the trackable marker…when the user moves the trackable marker, a sound associated with the augmented reality object superimposed at the position of the trackable marker will be played….at a volume which is varied in dependence on a distance between the trackable marker and the user's head. In this way, the sound may be made louder when the trackable marker (and thus the augmented reality object) are held closer to the user's head. Paragraph [0038] discloses a plurality of audio clips are associated with at least some of the items, each audio clip associated with a particular item relating to a different movement speed. It will be appreciated that a given item of clothing or accessory may exhibit different sound properties (e.g. volume, pitch or other characteristic) when the user moves in a particular way or at a particular speed….Faster movement of the arms should result in a different sound profile, for example a higher volume or increased concentration of noise. By detecting the speed at which certain features of the image move, it is possible to select an audio clip corresponding to a given amount of movement. Manipulation of volume regarding audio clips based on movement speeds interpreted as the changing of attenuation based on user proximity with virtual partitions). 
Freeman does not explicitly disclose but Knappe teaches
-(partition) dividing the current scene from the first scene (Knappe, Column 11, lines 21-31; Reference discloses GUI manipulations for splitting an endpoint into two sectors (i.e. virtual partitions) are shown in FIGS. 10A and 10B. In FIG. 10A, sector 122 of FIG. 7B has been split into two sectors 122 a and 122 b, with the user selecting the desired partitioning. Optionally, the user can place some user icons in one sector and some in another, as shown. Thus the user may first determine where a particular speaker's voice is coming from, place that speaker's icon at that location, and then create a sector surrounding that icon. In FIG. 10B, sector 122 a, containing the voice of “Bob”, has been shifted between sectors 124 and 126).
Freeman and Knappe are combinable because they are in the same field of endeavor regarding implementation of virtual interaction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR system of Freeman to include the virtual voice conferencing features of Knappe in order to provide the user with a system that allows for An augmented reality system is described for providing a user with a facility to try out virtual clothing or accessories in which sounds based on position are provided as the user’s movements are tracked.as taught by Freeman, while incorporating the virtual voice conferencing features of Knappe in order to provide voice conferencing in which a presentation can be virtually divided to identify a unique location and sound for each participant providing greater sound field presentation with respect to differentiating different sound fields, applicable to improving the sound capturing and output features as taught in Freeman’s system. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2014/0188669 A1) in view of Anderson (US 2013/0198625 A1, hereinafter referenced “Anderson”).

In regards to claim 35. (New) Freeman discloses the apparatus of claim 28.
Freeman does not disclose but Anderson teaches
-further caused to cause confirmatory haptic feedback via a haptic device to the user after a user performs the first action in the virtual space to confirm a user action that causes the first change to how a virtual partition affects the virtual space perceived by the user (Anderson, paragraphs [0028] and [0030]; Reference at [0028] discloses use of various types of interactions can be used to directly control a haptic device, can control a haptic device over the internet, can control virtual representations of users such as avatars, or can control haptic devices through intermediate control of virtual representations such as avatars, as example implementations. Body motion tracking can be implemented through situations such as a live interaction, through streamed data, or through stored data. Motion tracking can be used in combination with audio, video, haptic, smell, and taste data to implement a system that includes sight, sound, touch, smell and taste sensory experiences. Providing haptic feedback and motion tracking based on a user’s interaction with for example a virtual representation interpreted as the confirmatory feedback provided via a haptic device to a user after performs the first action in the virtual space to confirm a user action that causes the first change to how a virtual partition affects the virtual space perceived by the user. Paragraph [0030] further provides haptic feedback examples of interaction with virtual environment and virtual objects).
Freeman and Anderson are combinable because they are in the same field of endeavor regarding implementation of virtual interaction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR system of Freeman to include the haptic feedback features of Anderson in order to provide the user with a system that allows for An augmented reality system is described for providing a user with a facility to try out virtual clothing or accessories in which sounds based on position are provided as the user’s movements are tracked.as taught by Freeman, while incorporating the haptic feedback features of Anderson in order to provide a device that can accept inputs from one or more users and that can give haptic feedback to one or more users thus improving the user’s experience, applicable to the AR shopping system taught in Freeman. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2619